Response to Amendment
1.	This office action is in response to the amendment of 10/13/2022.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (from the previous office action).
Chen et al. discloses an electronic device (page 1, line 18) comprising:  a housing (the combination of 11 and 16, Fig. 1C); and a support component 70 joined to the housing, the support component comprising:  a thermal conduction layer formed by the combination of 72 and 71a, the thermal conduction layer comprising a first thermally conductive layer (71a) of a first material (metal) at least partially encompassing a second thermally conductive material (72), the second thermally conductive material being a resin; and a support structure (comprising 71b and 71c) joined to at least one surface of the thermal conduction layer (see Fig. 4A). It would have been obvious to one having ordinary skill in the art at the time the invention was made that since the thickness of metal layer 71 (71a, 71b, and 71c) is 3 um to 150 um, the thickness of 71a can for example be 50 um, and since the thickness of 72 is 3um to 100 um, the thickness of 72 can for example be 100 um, leaving the thickness of the support structure (71b and 71c) being 100 um and the thickness of the thermal conductive layer (72 and 71a) is 150 um under these scenarios, and a ratio of a thickness of the thermal conduction layer to a thickness of the support structure being at least 1.5 (150 to 100).  Regarding claim 7, the support component is substantially planar (see Fig. 4A).  Regarding claim 2, Chen et al. also discloses the thermal conduction layer defines a first surface (the top of 72) and a second surface opposite (the bottom of 72) the first surface and the support surface comprising a support layer 73 overlying the first surface.  Chen et al. does not disclose a second support layer overlying the second surface, however, providing a second support layer to overly the second surface would have involved a mere duplication of the essential working parts of a device when the device will still carry out its intended functions with the modification.  Regarding claim 3, the first and second support layers having a same thickness would have involved sizes of a component which is generally recognized as being within the level of ordinary skill in the art.  Regarding claim 4, a thickness of the support component would have involved a change is the size of a component, which is also generally recognized as being within of ordinary skill in the art.  Regarding claim 5, Chen et al. discloses the thermal conduction layer comprises copper, but does not disclose the support structure comprising steel.  Chen et al., however, discloses the support structure comprising metals (aluminum, titanium) so using steel would have involved a change in the materials used in the device.  Claim 6 would also have involved the types of materials used for the support component.  Regarding claim 8, since the support structure 72 conducts heat, it would have involved a mere change in the materials used for the support component for heat conduction.
4.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (from above) in view of Ko et al.
Ko et al. teaches using fasteners 6 to connect a thermal conduction layer 4 to a support structure 5.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used in the device of Chen et al. fasteners to connect the parts together.  The prior art does not disclose the fastener being welded to the support component, however, such an arrangement would have been a matter of design choice regarding how the parts art held together, and the weld strength  as recited in claims 9 and 10 would have involved the type and method of weld used in the device.
Response to Arguments
5. 	Applicant’s arguments have been considered but are moot because the new grounds of rejection.

6.	All non-elected claims must be cancelled if and when this case goes to issue.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/ 
Primary Examiner, Art Unit 3763